DETAILED ACTION
This Office action is in response to the claim set filed on 26 February 2022.
Applicant’s election of Species A and claims 1-11, 16-25, 30, and 31 in the reply filed on 26 February 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 12-15 and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein the active clamp snubber further includes: a power regulation circuit, which is configured to operably convert the capacitor voltage to a snubber power regulation voltage which is supplied to the active clamp snubber as the electrical power". This limitation is indefinite because it sets forth the power regulation circuit as being a part of the active clamp snubber, and yet it produces a snubber regulation voltage which is supplied to the active clamp snubber.
In addition, claim 1 (from which claim 2 depends) recites that, “a capacitor voltage across the snubber capacitor provides an electrical power to the active clamp snubber”. From this it appears that claim 2 may contradict claim 1 by removing the limitation of the capacitor voltage providing electrical power, and replacing it with the snubber power regulation voltage as providing it. 
These limitations will be interpreted to mean that the capacitor voltage provides electrical power to the active clamp snubber as a whole. The power regulation circuit, which is part of the active clamp snubber, generates the snubber power regulation voltage which supplies regulated electrical power to the remainder of the active clamp snubber.
Claims 4-8 each depend, either directly or indirectly, from claim 2, and therefore these claims are also indefinite for the reasons given above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tzeng (US Patent 10,673,342).
In re claim 1, Tzeng discloses a flyback power converter (Fig. 1), comprising: a transformer (102) including: a primary winding (104) coupled to an input power (Vin); and a secondary winding (106) coupled to an output node (Vout); a primary side switch (M1) coupled to the primary winding, the primary side switch being configured to operably switch the primary winding, so as to convert the input power, thereby causing the secondary winding to generate an output power at the output node (Col. 3, lines 47-58); a snubber capacitor (within 114 – see capacitor C3 in Fig. 3), which is configured to be operably charged by a leakage inductance current of the primary winding for a snubber period which follows after a time point when the primary side switch is turned OFF (Col. 4, lines 3-15); and an active clamp snubber (114/314/Fig. 3), which includes a snubber control switch (M3), wherein the snubber control switch is connected in series to the snubber capacitor (as shown in Fig. 3), and wherein the primary winding is connected in parallel to a series circuit formed by the snubber control switch and the snubber capacitor (between nodes 108 and 114 as shown), wherein the leakage inductance current charges the snubber capacitor through the snubber control switch during the snubber period (Col. 6, lines 36-48); wherein a capacitor voltage across the snubber capacitor provides an electrical power to the active clamp snubber (Col. 6, lines 14-35), and wherein a voltage level (VSSA) of a reference node (342) between the snubber control switch and the snubber capacitor serves as a snubber ground level of the active clamp snubber (Col. 6, lines 14-35).
In re claims 2 and 16, Tzeng discloses an active clamp snubber (Fig. 1: 114, detail shown in Fig. 3: 314), which is configured to operably control a leakage inductance current of a primary winding of a flyback power converter to charge a snubber capacitor (C3) for a snubber period which follows after a time point when the primary side switch is turned OFF (Col. 4, lines 3-15); the active clamp snubber comprising: a snubber control switch (M3), which is connected in series to the snubber capacitor (as shown), and wherein the primary winding is connected in parallel to a series circuit formed by the snubber control switch and the snubber capacitor (between nodes 108 and 110 as shown), wherein the leakage inductance current charges the snubber capacitor through the snubber control switch during the snubber period (Col. 6, lines 36-48); a power regulation circuit (338), which is configured to operably convert the capacitor voltage to a snubber power regulation voltage (VDDA-VSSA), wherein the snubber power regulation voltage is configured to operably supply an electrical power to the active clamp snubber (i.e., to power circuit 330 as shown); and a control signal generation circuit (330) coupled to the power regulation circuit and the snubber control switch (as shown), the control signal generation circuit being configured to operably sense a time point when the primary side switch is turned from ON to OFF, and accordingly to operably generate a snubber control signal for turning ON the snubber control switch (Col. 6, line 36 – Col. 7, line 3 - i.e., the primary switch M1 turning off causes a voltage change on C3, which causes the snubber circuit to generate a high enough voltage which turns on M3; therefore the snubber circuit sensed the turn off of M1 via the voltage on C3 and used it to turn on M3); wherein a voltage level (VSSA) of a reference node (342) between the snubber control switch and the snubber capacitor is configured to operably function as a snubber ground level of the active clamp snubber (Col. 6, lines 14-35).
In re claims 4 and 18, Tzeng discloses wherein the active clamp snubber further includes: a bypass diode (as shown part of M3 in Fig. 3), which is connected in parallel to the snubber control switch (as shown); wherein the control signal generation circuit is configured to operably sense a bypass current flowing through the bypass diode (Col. 6, line 36 – Col. 7, line 3 – as explained above, by sensing the voltage change across C3 and using it to turn on M3, the snubber circuit has effectively or “operably” sensed that a current is flowing through the body/bypass diode, as that is the current which caused the C3 voltage to change), so as to confirm the time point when the primary side switch is turned from ON to OFF, for turning ON the snubber control switch to charge the snubber capacitor by the leakage inductance current (id. and as explained above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng (US Patent 10,673,342) in view of Hari et al. (US 2019/0013739; hereinafter “Hari”).
In re claims 9 and 23, Tzeng does not disclose wherein the active clamp snubber further includes: a second timer circuit, which is configured to operably start counting a maximum ON period at a time point when the snubber control switch is turned ON, whereby the snubber control switch is turned OFF after the maximum ON period ends. Whereas Hari discloses a flyback converter with an active clamp snubber (Fig. 1, Fig. 5) including a timer circuit (570) which starts counting a maximum on-time when the snubber switch (118) is turned on such that the switch is turned off after the maximum on-time period ([0058]) in order to maintain the output voltage (id.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the snubber circuit of Tzeng by including a second timer circuit, which is configured to operably start counting a maximum ON period at a time point when the snubber control switch is turned ON, whereby the snubber control switch is turned OFF after the maximum ON period ends in order to maintain the output voltage of the converter, as taught by Hari.

Allowable Subject Matter
Claims 30 and 31 are allowed.
Claims 3, 10, 11, 17, 19-22, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3, 17, and 30, the prior art made of record fails to disclose or otherwise suggest the active clamp snubber including, “an overcharging protection circuit including a first comparison circuit, wherein the first comparison circuit is configured to operably generate an overcharging comparison signal when the capacitor voltage exceeds a first predetermined voltage threshold, so as to electrically connect the snubber capacitor to a bleeder current path in the overcharging protection circuit, so that the capacitor voltage is controlled not exceeding the first predetermined voltage threshold”, in combination with the remaining limitations as found in each respective claim.
Claims 10 and 11 depend from claim 3, claims 24 and 25 depend from claim 17, and claim 31 depends from claim 30; therefore, these claims inherit the identified allowable features of their parent claim are allowable for the same reasons.
With respect to claims 5-8 and 19-22, the prior art made of record fails to disclose or otherwise suggest the active clamp snubber including, “a second comparison circuit coupled to the bypass diode, wherein the second comparison circuit is configured to operably generate an ON determination result when a voltage level of a detection end of the bypass diode does not exceed a second predetermined voltage threshold, the ON determination result indicating that the bypass current is flowing through the bypass diode; and a first determination circuit coupled to the second comparison circuit, wherein the first determination circuit is configured to operably generate the snubber control signal according to the ON determination result for turning ON the snubber control switch when the bypass current is sensed”, in combination with the remaining limitations as found in claims 5 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of active clamp or active snubber flyback converters and particular circuits for providing electrical power from the clamp/snubber capacitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838